Title: Enclosure: Answer to Question the 3d. Proposed by the President of the UStates, 2 May 1793
From: Hamilton, Alexander,Knox, Henry
To: Washington, George


Answer to Question the 3d. proposedby the President of the UStates,April 18th. 1793 viz
“If received” meaning a Minister from the Republic of France “shall it be absolutely or with qualifications, and if with qualifications of what kind”?

It is conceived to be adviseable, that the reception of the expected Minister from the Republic of France should be qualified by a previous declaration substantially to this effect—“that the Government of the United States uniformly entertaining cordial wishes for the happiness of the French Nation, and disposed to maintain with it an amicable communication and intercourse, uninterrupted by political vicissitudes, does not hesitate to receive him in the character which his credentials import; yet considering the origin, course and circumstances of the Relations contracted between the two Countries, and the existing position of the affairs of France, it is deemed adviseable and proper, on the part of the United States, to reserve to future consideration and discussion, the question—whether the operation of the Treaties, by which those relations were formed, ought not to be deemed temporarily and provisionally suspended—and under this impression, it is thought due to a spirit of candid and friendly procedure to apprize him before hand of the intention to reserve that question, lest silence on the point should occasion misconstruction.”
The grounds of this opinion are as follow—

The Treaties between the United States and France were made with His Most Christian Majesty, his heirs and successors. The Government of France which existed at the time those treaties were made, gave way, in the first instance to a new constitution, formed by the Representatives of the nation, and accepted by the King, which went into regular operation. Of a sudden, a tumultuous rising took place—the King was seized, imprisoned, and declared to be suspended by the authority of the National Assembly; a body delegated to exercise the legislative functions of the already established Government—in no shape authorised to divest any other of the constituted authorities of its legal capacities or powers. So far then, what was done was a manifest assumption of power.
To justify it, it is alleged to have been necessary for the safety of the nation; to prevent the success of a counter-revolution, meditated or patronized by the King.
On the other side it is affirmed, that the whole transaction was merely the execution of a plan, which had been for some time projected, and had been gradually ripening, to bring about an abolition of the Royalty and the establishment of a Republican Government.
No satisfactory proof is known to have been produced, to fix upon the King the charges, which have been brought against him.
On the other hand, declarations have escaped [from] characters, who took a lead in the measure of suppressing the Royalty, which seem to amount to a tacit acknowlegement, that the events of the tenth of August were the result of a premeditated plan of the republican party, to get rid of the monarchichal power—rather than a necessary counteraction of mischievous designs on the part of the King.
Mr. Deseze—one of the Counsel for the King makes these striking observations on the point—

“I know it has been said that he excited the Insurrection to gain the end of his plan. But who is now ignorant that this insurrection had been planned ripened—that it had its agents, its Counsul, its Directory? Who knows not, that there had been signed Acts and treaties on this subject?”
“Within this Hall has been contested the glories of the 10th of August. I do not come to dispute the glory; but since it has been proved that this day was meditated, how can it be attributed as a Crime to him?”
The events of the tenth of August were followed on the second and third of September with the massacre of a great number of persons in different parts of France including several distinguished individuals, who were known to be attached either to the ancient Government or to the constitution, which had succeeded it.
The suspension of the King was accompanied by a call upon the primary assemblies to depute persons to represent them in a Convention, in order to the taking of such measures as the exigency of the conjuncture might require.
Under circumstances not free from precipitation violence and awe deputies to a National Convention were chosen. They assembled on the  of September at Paris, and on the very day of their Meeting, decreed the abolition of Royalty.
They proceeded in the next place to organise a temporary provisional Government; charged with managing the affairs of the nation, till a constitution should be established.

As a circumstance that gives a complexion to the course of things, it is proper to mention that the Jacobin Club at Paris (a society which with its branches in different parts of France appears to have had a prevailing influence over the affairs of the Country) previous to the meeting of the Convention entered into measures with the avowed object of purging the Convention of those persons, favourers of Royalty, who might have escaped the attention of the primary assemblies.
In the last place, the late King of France has been tried and condemned by the Convention, and has suffered death.
Whether he has suffered justly or unjustly—whether he has been a guilty tyrant or an unfortunate victim is at least a problem. There certainly can be no hazard in affirming, that no proof has yet come to light sufficient to establish a belief, that the death of Louis is an act of National Justice.
It appears to be regarded in a different light throughout Europe, and by a numerous and respectable part, if not by a majority, of The People of the United States.
Almost all Europe is or seems likely to be armed, in opposition to the present Rulers of France—with the declared or implied intention of restoring if possible the Royalty, in the successor of the deceased monarch.
The present war, then, turns essentially on the point—what shall be the future Government of France? Shall the royal authority be restored in the person of the successor of Louis, or shall a republic be constituted in exclusion of it?
Thus stand the material facts, which regard the origin of our connections with France, and the obligations or dispensations that now exist. They have been stated, not with a view to indicate a definitive opinion concerning the propriety of the conduct of the present Rulers of France, but to shew, that the course of the Revolution there, has been attended with circumstances, which militate against a full conviction of its having been brought to its present stage, by such a free, regular and deliberate act of the nation, and with such a spirit of justice and humanity, as ought to silence all scruples about the validity of what has been done, and the morality of aiding it, even if consistent with policy.
This great and important question arises out of the facts which have been stated.

Are the United States bound, by the principles of the laws of nations, to consider the Treaties heretofore made with France, as in present force and operation between them and the actual Governing powers of the French Nation? or may they elect to consider their operation as suspended, reserving also a right to judge finally, whether any such changes have happened in the political affairs of France as may justify a renunciation of those Treaties?
It is believed, that they have an option to consider the operation of the Treaties as suspended, and will have eventually a right to renounce them, if such changes shall take place as can bona fide be pronounced to render a continuance of the connections, which result from them, disadvantageous or dangerous.
There are two general propositions which may be opposed to this opinion. I.   That a Nation has a right, in its own discretion, to change its form of Government; to abolish one, and substitute another. II   That real Treaties (of which description those in question are) bind the Nations, whose Governments contract and continue in force, notwithstanding any changes, which happen in the forms of their Government.
The truth of the first proposition ought to be admitted in its fullest latitude. But it will by no means follow, that because a Nation has a right to manage its own concerns, as it thinks fit, and to make such changes in its political institutions as itself judges best calculated to promote its interests—that it has therefore a right to involve other nations, with whom it may have had connections, absolutely and unconditionally, in the consequences of the changes, which it may think proper to make. This would be to give to a nation or society, not only a power over its own happiness, but a power over the happiness of other Nations or Societies. It would be to extend the operations of the maxim, much beyond the reason of it—which is simply, that every Nation ought to have a right to provide for its own happiness.


If then a Nation thinks fit to make changes in its Government, which render treaties that before subsisted between it and another nation useless or dangerous or hurtful to that other nation, it is a plain dictate of reason, that the latter will have a right to renounce those treaties; because it also has a right to take care of its own happiness, and cannot be obliged to suffer this to be impaired by the means, which its neighbour or ally may have adopted for its own advantage, contrary to the ancient state of things.
But it may be said, that an obligation to submit to the inconveniencies that may ensue, arises from the other maxim, which has been stated, namely, that real treaties bind nations, notwithstanding the changes which happen in the forms of their Governments.
All general rules are to be construed with certain reasonable limitations. That which has been just mentioned must be understood in this sense—that changes in forms of Government do not of course abrogate real treaties; that they continue absolutely binding on the party, which makes the change, and will bind the other party, unless in due time and for just cause he declares his election to renounce them—that in good faith he ought not to renounce them, unless the change which happened does really render them useless or materially less advantageous, or more dangerous than before. But for good and sufficient cause, he may renounce them.
Nothing can be more evident, than that the existing forms of Government of two Nations may enter far into the motives of a real treaty. Two republics may contract an alliance—the principal inducement to which may be a similarity of constitutions, producing common interest to defend their mutual rights and liberties. A change of the Government of one of them into a monarchy or despotism may destroy this inducement, and the main link of common interest. Two monarchies may form an alliance on a like principle, their common defence against a powerful neighbouring republic. The change of the Government of one of the allies may destroy the source of common sympathy and common interest, and render it prudent for the other ally to renounce the connection, and seek to fortify itself in some other quarter.

Two nations may form an alliance, because each has confidence in the energy and efficacy of the Government of the other. A revolution may subject one of them to a different form of Government—feeble fluctuating and turbulent, liable to provoke wars & very little fitted to repel them. Even the connections of a nation with other foreign powers may enter into the motives of an alliance with it. If a dissolution of ancient connections shall have been a consequence of a revolution of Government, the external political relations of the parties may have become so varied as to occasion an incompatibility of the alliance with the Power, which had changed its constitution with the other connections of its ally; connections perhaps essential to its welfare.
In such cases, Reason which is the touchstone of all similar maxims, would dictate, that the party whose government had remained stationary would have a right under a bona fide conviction that the change in the situation of the other party would render a future connection detrimental or dangerous, to declare the connection dissolved.
Contracts between nations as between Individuals must lose their force where the considerations fail.
A Treaty pernicious to the State is of itself void, where no change in the situation of either of the parties takes place. By a much stronger reason, it must become voidable, at the option of the other party, when the voluntary act of one of the allies has made so material a change in the condition of things, as is always implied in a radical revolution of Government.
Moreover, the maxim in question must it is presumed, be understood with this further limitation—that the Revolution be consummated—that the new Government be established and recognised among nations—that there be an undisputed organ of the national Will, to claim the performance of the stipulations made with the former Government.
It is not natural to presume, that an ally is obliged to throw his weight into either scale—where the war involves the very point, what shall be the Government of the Country; and that too against the very party with whom the formal obligations of the alliance have been contracted.
It is more natural to conclude, that in such a case, the ally ought either to aid the party, with whom the contract was immediately made—or to consider the operation of the alliance as suspended. The latter is undoubtedly his duty, rather than the former, where the Nation appears to have pronounced the change.
A doctrine contrary to that here supported may involve an opposition of moral duties, and dilemmas of a very singular and embarrassing kind.
A Nation may owe its existence or preservation intirely, or in a great degree, to the voluntary succours, which it derived from the Monarch of a Country—the then lawful organ of the national Will—the director of its sword and its purse—the dispenser of its aids and its favours. In consideration of the good offices promised or afforded by him, an alliance may have been formed—between the Monarch his heirs and successors and the country indebted to him for those good offices—stipulating future cooperation and mutual aid. This monarch, without any particular crime on his part, may be afterwards deposed and expelled by his nation, or by a triumphant faction, which may perhaps momentarily direct the national voice. He may find in the assistance of neighbouring powers friendly to his cause the means of endeavouring to reinstate himself.
In the midst of his efforts to accomplish this purpose—the ruling powers of the Nation over which he had reigned, call upon the Country, which had been saved by his friendship and patronage to perform the stipulations expressed in the alliance made with him and embark in a war against their friend and benefactor on the suggestion, that the treaty being a real one the actual rulers of the nation have a right to claim the benefit of it.
If there be no option in such case—would there not be a most perplexing conflict of opposite obligations?—of the faith supposed to be plighted by the treaty, and of justice and gratitude, towards a man, from whom essential benefits had been received, and who could oppose the formal and express terms of the contract to an abstract theoretic proposition? Would genuine honor, would true morality permit the taking a hostile part against the friend and benefactor, being at the same time the original party to the contract?
Suppose the call of the actual rulers to be complied with and the war to have been entered into by the ally—Suppose the expelled Monarch to have reentered his former dominions, and to have been joined by one half of his former subjects—how would the obligation then stand? He will now have added to the title of being the formal party to the contract that of being the actual possessor of one half the country and of the wishes of one half the Nation.
Is it supposeable, that in such a case the obligations of the alliance can continue in favour of those, by whom he had been expelled? Or would they then revert again to the Monarch? Or would they fluctuate with the alternations of good and ill fortune attending the one or the other party? Can a principle which would involve such a dilemma be true? Is it not evident, that there must be an option to consider the operation of the alliance as suspended during the contest concerning the Government—that on the one hand there may not be a necessity of taking part with the expelled Monarch, against the apparent will of the nation, or on the other, a necessity of joining the ruling powers of the moment against the immediate party with whom the contract was made and from whom the consideration may have flowed?
If the opinions of writers be consulted, they will, as far as they go, confirm the sense of the maxim, which is here contended for.


Grotius, while he asserts the general principle of the obligation of real treaties upon nations, notwithstanding the changes in their Governments—admits the qualification, which has been insisted upon—and expressly excepts the case where it appears that the motive to the Treaty was “peculiar to the form of Government, as when free States enter into an alliance for the defence of their liberties.” Book II Chapt. 16. § XVI. No. 1.
And Vatel who is the most systematic of the writers on the laws of nations lays down the qualification in the greatest latitude. To give a correct idea of his meaning it will be of use to transcribe the entire section with its marginal note. It is found Book II. Chapt: XII. § 197.
“The same question” (says he, to wit, that stated in the margin) “presents itself in real alliances, and in general in all alliances made with the State, and not in particular with a King for the defence of his person. An Ally ought doubtless to be defended against every invasion, against every foreign violence, and even against his rebellious subjects; in the same manner, a republic ought to be defended against the enterprizes of one, who attempts to destroy the public liberty. But it ought to be remembered that an ally of the State or the nation is not its judge. If the nation has deposed its King in form, if the people of a republic have driven out their Magistrates and set themselves at liberty, or acknowleged the authority of an usurper, either expressly or tacitly; to oppose these domestic regulations by disputing their justice or validity would be to interfere with the Government of the nation and to do it an injury. The ally remains the ally of the State, notwithstanding the change that has happened in it. However when this change renders the alliance useless, dangerous, or disagreeable, it may renounce it, for it may say upon a good foundation, that it would not have entered into an alliance with that nation, had it been under the present form of Government.”
It is not perceived, that there is any ambiguity of expression, or any other circumstance to throw the least obscurity upon the sense of the author. The precise question he raises is what is the obligation of a real alliance when the King, who is the ally is driven from the throne? He concludes, after several intermediate observations, that the ally remains the ally of the State, notwithstanding the change which has happened. Nevertheless, says he, when the change renders the alliance useless, dangerous or disagreeable, it may be renounced.
It is observable, that the question made by writers always is whether, in a real alliance, when the King who is the ally is deposed, the ally of the deposed King is bound to súccour and support him. And though it is decided by the better opinions, as well as by the reason of the thing, that there is not an obligation to support him, against the will of the nation, when his dethronement is to be ascribed to that source—yet there is never a single suggestion on the other hand of the ally of such dethroned King being obliged to assist his nation against him. The most that appears to be admitted in favour of the decision of the nation is that there is no support due to the dethroned Prince.
Puffendorf puts this matter upon very proper ground. Referring to the opinion of Grotius, who with too much latitude lays it down “that a league made with a King is valid though that King or his successors be expelled the Kingdom by his subjects; for though he has lost his possession the right to the crown still remains in him”—makes the following observation. “To me so much in this case seems to be certain, that if the terms of the league expressly mention and intend the defence of the Prince’s person and family, he ought to be assisted in the recovery of his Kingdom. But if the league was formed for public good only, ’tis a disputable point, whether the exiled Prince can demand assistance in virtue of his league. For the aids mentioned are presumed to have been promised against foreign enemies, without view of this particular case. Not but that still such a league leaves liberty to assist a lawful Prince against an Usurper.”
The presumption here stated is a natural and a proper one, and in its reason applies to both sides, to the exiled Prince, who should demand succours against his nation, and to the nation, who having dethroned its Prince should demand succours to support the act of dethronement and establish the revolution. The ally in such case is not bound to come in aid of either party—but may consider the operation of the alliance as suspended, till the competition about the Government is decided.
What a difference is there between asserting it to be a disputable point, whether the ally of a dethroned Prince, in the case of a real Treaty, is not bound to assist him against the Nation—and maintaining that the ally is bound at all events to assist the Nation against him? For this is the consequence of asserting, that such a Treaty ipso facto attaches itself to the body of the nation, even in the course of a pending Revolution, and without option either to suspend or renounce.
If the practice of Nations be consulted—neither will that be found to confirm the proposition—that the obligation of real treaties extends unconditionally to the actual Governors of Nations, whatever changes take place. In the books which treat the subject, numerous examples of the contrary are quoted. The most prevailing practice has been to assist the ancient sovereign. In the very instance to which this discussion relates, this is the course, which a great part of Europe directly or indirectly pursues.
It may be argued by way of objection to what has been said—that admitting the general principle of a right for sufficient cause to renounce; yet still, as the change in the present case is from a monarchy to a Republic and no sufficient cause hitherto exists for a renunciation—the possibility of its arising here after in the progress of events, does not appear a valid reason, for resorting to the principle in question.

To this the answer is, that no government has yet been instituted in France, in lieu of that which has been pulled down—That the existing political powers are by the French themselves denominated provisional, and are to give way to a constitution, to be established.
It is therefore impossible to foresee what the future Government of France will be—and in this state of uncertainty, the right to renounce resolves itself of course into a right to suspend. The one is a consequence of the other; applicable to the undetermined state of things. If there be a right to renounce, when the change of Government proves to be of a nature to render an alliance useless or injurious—there must be a right, amidst a pending revolution, to wait to see what change will take place.
Should it be said that the Treaty is binding now, no objectionable change having yet taken place, but may be renounced hereafter if any such change shall take place? The answer is, that it is not possible to pronounce at present, what is the quality of the change. Every thing is in transitu. This state of suspense as to the object of option, naturally suspends the option itself. The business may in its progress assume a variety of forms. If the issue may not be waited for, the obligations of the country may fluctuate indefinitely, be one thing to day, another to morrow; a consequence which is inadmissible.
Besides: the true reasoning would seem to be, that to admit the operation of the Treaties while the event is pending, would be to take the chance of what that event shall be, and would preclude a future renunciation.
Moreover: the right to consider the operation of the treaties as suspended, results from this further consideration—that during a pending Revolution, an ally in a real Treaty is not bound to pronounce between the competitors or contending Parties.
The conclusion from the whole is, that there is an option in the United States to hold the operation of the Treaties suspended—and that in the event, if the form of Government established in France shall be such as to render a continuance of the Treaties contrary to the interest of the United States, they may be renounced.
If there be such an option, there are strong reasons to shew, that the character and interest of the United States require, that they should pursue the course of holding the operation of the Treaties suspended.

Their character—because it was from Louis the XVI, the then sovereign of the Country, that they received those succours, which were so important in the establishment of their independence and liberty—It was with him his heirs and successors, that they contracted the engagements by which they obtained those precious succours.
It is enough on their part to respect the right of the nation to change its government, so far as not to side with the successors of the dethroned Prince—as to receive their ambassador and keep up an amicable intercourse—as to be willing to render every good office not contrary to the duties of real neutrality.
To throw their weight into the scale of the New Government, would it is to be feared be considered by Mankind as not consistent with a decent regard to the relations which subsisted between them and Louis the XVI—as not consistent with a due sense of the services they received from that unfortunate Prince—as not consistent with National delicacy and decorum.
The character of the United States may be also concerned in keeping clear of any connection with the Present Government of France in other views.
A struggle for liberty is in itself respectable and glorious. When conducted with magnanimity, justice and humanity it ought to command the admiration of every friend to human nature. But if sullied by crimes and extravagancies, it loses its respectability. Though success may rescue it from infamy, it cannot in the opinion of the sober part of Mankind attach to it much positive merit or praise. But in the event of a want of success, a general execration must attend it.
It appears thus far but too probable, that the pending revolution of France has sustained some serious blemishes. There is too much ground to anticipate that a sentence uncommonly severe will be passed upon it, if it fails.
Will it be well for the United States to expose their reputation to the issue, by implicating themselves as associates? Will their reputation be promoted by a successful issue? What will it suffer by the reverse? These questions suggest very serious considerations to a mind anxious for the reputation of the Country—anxious that it may emulate a character of sobriety, moderation, justice, and love of order.

The interest of the United States seems to dictate the course recommended in many ways.
I. In reference to their character, from the considerations already stated.
II. In reference to their peace.
As the present Treaties contain stipulations of military succours and military aids in certain cases which are likely to occur, there can be no doubt, that if there be an option, to consider them as not binding, as not in operation—the considering them as binding, as in operation, would be equivalent to making new treaties of similar import—and it is a well settled point, that such stipulations entered into pending a war or with a view to a war is a departure from Neutrality.
How far the parties opposed to France may think fit to treat us as enemies, in consequence of this, is a problem which experience only can solve—the solution of which will probably be regulated by their views of their own interest—by the circumstances which may occur—and it is far from impossible, that these will restrain them so long as we in fact take no active part in favour of France.
But if there be an option to avoid it, it can hardly be wise to incur so great an additional risk and embarrassment—to implicate ourselves in the perplexities which may follow.
With regard to the good effect of the conduct which is advocated, upon the Powers at War with France, nothing need be said.
Considering our interest with reference even to France herself, some reasons may be urged in favour of considering the Treaties as suspended.
It seems to be the general, if not the universal sentiment, that we ought not to embark in the war.
Suppose the French Islands attacked and we called upon to perform the Guarantee.


To avoid complying with it—we must either say—
That the war being offensive on the part of France the casus fœderis does not exist.
Or, that as our cooperation would be useless to the object of the Guarantee and attended with more than ordinary danger to ourselves, we cannot afford it.
Would the one or the other be satisfactory to France?
The first would probably displease—the last would not please. It is moreover the most questionable & the least reputable of all the objections, which a nation is allowed to oppose to the performance of its engagements. We should not therefore be much more certain of avoiding the displeasure of the present ruling Powers of France, by considering the Treaties as in operation, than by considering their operation as suspended; taking it for granted that we are in either case to observe a neutral conduct in fact.
But suppose the contest unsuccessfull on the part of the present Governing Powers of France. What would be our situation with the future Government of that Country?
Should we not be branded and detested by it, as the worst of Ingrates?
When it is added, that the restoration of the Monarchy would be very materially attributed to the Interposition of Great Britain—the reflection, just suggested, acquires peculiar weight and importance.
But against this may be placed the consideration—that in the event of the success of the present Governing Powers we should stand on much worse ground, by having considered the operation of the Treaties as suspended, than by having pursued a contrary conduct.
This is not clear, for the reasons just given; unless we are also willing, if called upon, to become parties in the war.
But admitting, that the course of considering the Treaties as in present operation, would give us a claim of merit with France, in the event of the establishment of the Republic—our affairs with that Country would not stand so much the better on this account as they would stand worse, for giving operation to the Treaties—should the monarchy be restored.
We should still have to offer a better claim to the friendship of France than any other power—the not taking side with her enemies—the early acknowlegement of the Republic, by the reception of its Minister—and such good offices as have been and may be rendered, consistently with a sincere neutrality.
The reasons too, which induced us not to go further, will have their due weight in times, that shall restore tranquillity, moderation, and sober reflection! They will justify us even to France herself.
Is there not however danger, that a refusal to admit the operation of the Treaties might occasion an immediate rupture with France?
A danger of this sort cannot be supposed without supposing such a degree of intemperance on the part of France as will finally force us to quarrel with her, or to embark with her.

And if such be her temper, a fair calculation of hazards will lead us to risk her displeasure in the first instance.
An inquiry naturally arises of this kind—Whether from the nature of the Treaties, they have any such intrinsic value, as to render it inexpedient to put them in jeopardy—by raising a question about their operation or validity?
Here, it may freely be pronounced, there is no difficulty. The military stipulations, they contain, are contrary to that neutrality in the quarrels of Europe, which it is our true policy to cultivate and maintain. And the commercial stipulations to be found in them present no peculiar advantages. They secure to us nothing or scarcely any thing, which an inevitable course of circumstances would not produce. It would be our interest, in the abstract, to be disengaged from them, and take the chance of future negociation, for a better treaty of commerce.
It might be observed by way of objection, to what has been said—that an admission of the operation of the Treaties has been considered as equivalent to taking part with France.
It is true, that the two things have been considered as equivalent to each other—and in strict reasoning this ought to be the case. Because—
I. If there be an option, the effect of not using it would be to pass from a state of neutrality to that of being an ally—thereby authorising the Powers at War with France to treat us as an enemy.
II. If under the operation of the Treaties, we are not bound to embark in the war, it must be owing either to casualty or inability.
If the war is not offensive on the part of France, an attack on the West India Islands would leave us no escape but in the plea of Inability.
The putting ourselves in a situation, in which it might so happen, that we could preserve our neutrality under no other plea than that of inability is in all the political legal relations of the subject—to make ourselves a party. In other words, the placing ourselves in a position, in which it would depend on casualty, whether it would not become our duty to engage in the war—ought in a general question of establishing or recognising a political relation with a foreign power embarked in war—to be regarded in the same light as taking part with that Power in the War. To do a thing, or to contract or incur an obligation of doing it, are not in such a question materially different.

There remain some miscellaneous views of the subject, which will serve to fortify the general reasoning.
I. The conduct of the present Government of France gives a sanction to other Nations to use some latitude of discretion in respect to their treaties with the former Government. That Government, it is understood, has formally declared null various stipulations of the ancient Government with Foreign Powers—on the principle of their inapplicability to the new order of things. Were it to be urged that an erroneous conduct on the part of France will not justify a like conduct on our part, it might be solidly replied—that a rule of practice formally adopted by any nation for regulating its political obligations towards other nations may justly be appealed to as a standard for regulating the obligations of other Nations towards her. Suppose this general ground to have been explicitly taken by France, that all treaties made by the old Government became void by the Revolution, unless recognised by the existing authority. Can it be doubted that every other nation would have had a right to adopt the same principle of conduct towards France? It cannot. By parity of reasoning, as far as France may in practice have pursued that principle, other Nations may justifiably plead the example.
II. In addition to the embarrassment heretofore suggested, as incident to the admission of the present operation of the Treaties—this very particular one may attend our case. An Island may be taken by Great Britain, or Holland, with the avowed intention of holding it for the future King of France, the successor of Louis the XVI. Can it be possible, that a Treaty made with Louis the XVI. should oblige us to embark in the war to rescue a part of his dominions from his immediate successor? Under all the circumstances of the case, would the national integrity or delicacy permit it? Was it clear, that Louis merited his death as a perfidious Tyrant, the last question might receive a different answer, from what can now be given to it?
Ought the United States to involve themselves in a dilemma of this kind?
III. In national questions the general conduct of nations have great weight. When all Europe is or is likely to be armed in opposition to the authority of the present Government of France, would it not be to carry Theory to an extreme, to pronounce, that the United States are under an absolute indispensable obligation, not only to acknowlege respectfully the authority of that Government, but to admit the immediate operation of Treaties which would constitute them at once its ally?
IV. Prudence at least seems to dictate the course of reserving the question, in order that further reflection and a more complete developement of circumstances may enable us to make a decision both right and safe. It does not appear necessary to precipitate the fixing of our relations to France beyond the possibility of retraction. It is putting too suddenly too much to hazard.
It may be asked—Does an unqualified reception of the Minister determine the point?
Perhaps it does not. Yet there is no satisfactory guide by which to decide the precise import and extent of such a reception—by which to pronounce, that it would not conclude us, as to the Treaties. There is great room to consider the epoch of receiving a Minister from the Republic as that, when we ought to explain ourselves on the point in question—and silence, at that time, as a waver of our option.
It is probable that on the part of France it will be urged to have this effect, and if it should be truly so considered by her, to raise the question afterwards would lead to complaint, accusation, ill humour.
It seems most candid and most safe to anticipate—not to risk the imputation of inconsistency. It seems adviseable to be able to say to foreign Powers, if questioned—“In receiving the Minister of France, we have not acknowledged ourself its ally. We have reserved the point for future consideration.”

It may be asked, whether the reception at any rate is not inconsistent with the reservation recommended.
It does not appear to be so. The acknowlegement of a Government by the reception of its ambassador, and the acknowledgment of it, as an ally, are things different and separable from each other. However the first, where a connection before existed between two nations may imply the last, if nothing is said; this implication may clearly be repelled, by a declaration, that it is not the intention of the party. Such a declaration would be in the nature of a protest against the implication—and the declared intent would govern. It is a rule, that “Expressum facit cessare tacitum.”
It may likewise be asked, whether we are not too late for the ground proposed to be taken—whether the payments on account of the debt to France subsequent to the last change, be not an acknowlegement, that all engagements to the former Government are to be fulfilled to the present.
The two objects of a debt in money—and a Treaty of Alliance, have no necessary connection. They are governed by considerations altogether different and irrelative.
The payment of a debt is a matter of perfect and strict obligation. It must be done at all events. It is to be regulated by circumstances of time and place—and ought to be done with precise punctuality.
In the case of a nation—whoever acquires possession of its political power, whoever becomes Master of its goods, of the national property, must pay all the debts which the government of the nation has contracted.
In like manner, on the principle of reciprocity the Sovereign in possession, is to receive the debts due to the Government of the nation. These debts are at all events to be paid—and possession alone can guide as to the party to whom they are to be paid.
Questions of property are very different from those of political connection.
Nobody can doubt, that the debt due to France is at all events to be paid, whatever form of Government may take place in that Country.
Treaties between nations are capable of being affected by a great variety of considerations, casualties and contingencies. Forms of Government it is evident, may be the considerations of them. Revolutions of Government, by changing those forms, may consequently vary the obligations of parties.
Hence the payment of a debt to the sovereign in possession does not imply an admission of the present operation of political treaties. It may so happen, that there is a strict obligation to pay the debt, and a perfect right to withdraw from the Treaties.
And while we are not bound to expose ourselves to the resentment of the Governing Power of France by refusing to pay a debt at the time and place stipulated; so neither are we bound, pending a contested revolution of Government, to expose ourselves to the resentment of other nations, by declaring ourselves the ally of that Power, in virtue of Treaties contracted with a former sovereign, who still pursues his claim to govern, supported by the general sense and arm of Europe.
Philadelphia May 2d. 1793.Alexander Hamilton
